Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephen R. Jenei (Reg. No., 41,487) on 11/22/2021.
The application has been amended as follows: 

Please amend claims 1-2 and 6-8 as following:

Cancel claim 6.
claim 1 line 3, delete “would be” and add --is--
claim 2 line 2, delete “would be” and add --is--
claim 7 lines 3-4, delete “would be” and add --is--
claim 8 line 2, delete “would be” and add --is--
	
Response to Amendment
The amendment was filed on 9/13/2021.
Claims 5-6 are canceled; claims 7-9 is newly added.
Response to Arguments
Applicants’ arguments, see Remarks on pages 5-8, filed on 9/13/2021, have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2016/0379335 discloses graphics pipeline method and apparatus where a distorted image is discussed. Illustrated in Fig. 2A. A distorted image may occur due to barrel distortion having a spread shape in which distances between a center pixel and the other pixels of the original image are caused to gradually increase with respect to the center pixel of the original image. The barrel distortion may be a distortion effect making the original image appear to have been captured by a fisheye lens, for example. Of course, if an original image is known to have been captured by such a fisheye lens, a revering barrel distortion may distort the original image so the resultant distorted image actually appears less distorted. The cited art of record US 8,420,206 discloses camouflage patter and method of making same. System may include an article (see, e.g., FIG. 5) and a camouflage pattern. Camouflage pattern includes an image of an underwater environment. Image includes a background and foreground of natural underwater environmental elements and a midground having fish species, including one or more fish, which are native to environment. The one or more fish overlay background.
The cited art of record fails to teach, disclose or suggest the limitation/feature of “obtaining a photographic image having environmental characteristics which would be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669